THEATTORNEY                   GELVEIRAL
                     Q,FmXAS




Honorable Ben Atwell, Chairman         Opinion No. C- 59
Revenue and Taxation Committee
House of Representatives               Re:   Whether margarine made
Austin, Texas                                from safflower oil is
                                             exempt from taxation
                                             under Section 2 of
                                             Article 7057c, Ver-
Dear Mr. Atwell:                             non's Civil Statutes.
        We have received your letter of April 2nd, in which
you request an opinion as to whether margarine made from saf-
flower 011 is exempt from taxation under Section 2 of Article
7057c, V.C.S.
        You express the view that it was probably the Intention
of the Legislature in the original enactment of the tax on mar-
garine to exempt from taxation margarine which Is composed of
domestic fats or oils.
        The original act in question is House Bill 32, Chapter 6,
p. 8 of the Acts of the Third Called Session of the 43rd Legis-
lature (1934), and Section 2 of that Act is Section 2 of Arti-
cle 7057c, V.C.S., reading as follows:
              "Sec. 2. That in addition to the
           taxes now provided for by law, each and
           every wholesaler, as defined in this
           Act, who is now engaged or may be here-
           after engaged In his own name, or In
           the name of others, or In the name of
           representatives or agents in this State,
           in the sale of oleomargarine as herein
           defined, containing any fat and/or oil
           ingredient other than oleo oil from
           cattle, oleo stock from cattle, oleo
           stearlne from cattle, neutral lard
           from hogs, cottonseed oil, peanut oil,
           corn oil, soya bean oil and/or milk
           fat, shall not later than the fifteenth
           day of each calendar month render sworn
           statements to the State Comptroller of
           all such oleomargarine sold by such
           wholesaler in the State of Texas during
                               -286-
Honorable Hen Atwell, Page 2                 Opinion No. C- 59


            the preceding calendar month, and pay
            an excise tax of Ten (10) Cents per
            pound on all such oleomargarine so
            sold as shown by such statement In
            the manner and within the time here-
            inafter provided." (Emphasis supplied)
        Section 1.6of the above mentioned Act, the Emergency
Clause, does refer to the importance of the Act to the agri-
cultural and to the cattle industries of this State, and the
necessity for the fostering and promotion of those industries.
        Webster's New International Dictionary, 2nd Edition
(1957) defines "safflower as follows:   'An old world thlstle-
like herb having large orange colored flower heads".
        The question is whether oil derived from,,safflower.falls
within the above quoted Section 2 of the Act as . . . containing
any fat and/or oil Ingredient other than oleo 011 from cattle,
oleo stock from cattle, oleo stearine from cattle, neutral lard
from hogs, cottonseed oil, peanut oil, corn oil, soya bean oil
and/or milk fat, 0 . .'I.
        We fall to see that 011 derived from safflower falls
within any of the above classifications, and for that reason
are of the opinion that margarine composed of such oil is not
exempt from taxation.

                        SUMMARY
                 Margarine made from safflower oil is
            not exempt from taxation under Section 2 of
            Article 7057c, V.C.S.

                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General of Texas




HGC:jp:pw

                               -287-
Honorable Ben Atwell, Page 3           Opinion No. C- 59


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John Reeves
Bill AlIen
James N. Stofer
Pat Bailey
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                               -2aa-